ORDER
PER CURIAM.
Christopher Scott Brown (Movant) appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. We affirmed Movant’s conviction for first degree robbery in violation of Section 569.020 RSMo 1994. State v. Brown, 50 S.W.3d 320 (Mo.App. E.D.2001). Following a jury trial, the trial court sentenced Movant to fifteen years imprisonment. After the mandate was issued in his direct appeal, Movant filed a motion for post-conviction relief. This appeal follows the motion court’s findings of fact and conclusions of law denying Movant’s motion without an evidentiary hearing.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b)2.